              Case 1:20-cr-00020-LTS Document 9 Filed 02/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 20 CR 20-LTS

ANTOINE BLOUNT,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 A conference is scheduled to take place in the above captioned case on March 4,

2021, at 4:00 p.m. in Courtroom 17C. The parties’ attention is directed to the attached

information regarding Courthouse entry and COVID-19 test reporting protocols.

                 To access the audio feed of the conference, members of the press and public may

call 888-363-4734, enter the access code 1527005#, and the security code 1814#. Persons

granted remote access to proceedings will not be permitted to speak, and are reminded of the

general prohibition against photographing, recording, and rebroadcasting of court proceedings.

Violation of these prohibitions may result in sanctions, including removal of court issued media

credentials, restricted entry to future hearings, denial of entry to future hearings, or any other

sanctions deemed necessary by the court.

        SO ORDERED.

Dated: New York, New York
       February 26, 2021

                                                                      _/s/ Laura Taylor Swain___
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge




BLOUNT - SCHD ORD 3.4.21.DOCX                              VERSION FEBRUARY 26, 2021                 1
            Case 1:20-cr-00020-LTS Document 9 Filed 02/26/21 Page 2 of 3




 All members of the public, including attorneys, appearing at a Southern District of New York
 courthouse must complete a questionnaire and have their temperature taken before being allowed
 entry into that courthouse. Please review the current courthouse entry protocols in advance,
 which can be found at https://www.nysd.uscourts.gov/covid-19-coronavirus.
 On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
 following QR code with a mobile device camera to begin the enrollment process. Follow the
 instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
 will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                                https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
                            Case 1:20-cr-00020-LTS Document 9 Filed 02/26/21 Page 3 of 3




                                            UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF NEW YORK

                                            Office of the District Court Executive

 EDWARD A. FRIEDLAND                                                                      Voice: (212) 805-0500
 District Court Executive                                                                 Fax: (212) 805-0383
                                                       MEMORANDUM


TO:                  ALL PERSONS VISITING AN SDNY COURTHOUSE

FROM:                OFFICE OF THE DISTRICT EXECUTIVE

SUBJECT:             NOTIFICATION OF A POSITIVE COVID-19 TEST RESULT

DATE:                12/1/2020


The Court asks for your help in assisting to ensure the health and safety all of who have come into the SDNY
Courthouses. If you have tested positive for COVID-19 within 14 days after visiting a SDNY Courthouse,
please complete our questionnaire by going to:

                                       https://www.surveymonkey.com/r/SDNY_COVID
                                                           or
                                               Scan the following QR Code




If you have any questions or cannot access the questionnaire, please e-mail covid_response@nysd.uscourts.gov.
